. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 3, 2010 (April 30, 2010) BERRY PLASTICS CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 033-75706-01 (Commission File Numbers) 35-1814673 (I.R.S. Employer Identification No.) 101 Oakley Street Evansville, Indiana (Address of principal executive offices) (Zip Code) (812) 424-2904 (Registrant’s telephone number, including area code) N.A. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Additional Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, Inc. Delaware 35-2056610 (a) Packerware Corporation Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Holdings, Inc. Delaware 20-1290475 (a) Captive Plastics, Inc. New Jersey 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Acquisition Corporation Indiana 03-0512845 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant Corporation Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Pliant Film Products of Mexico, Inc. Utah 87-0500805 (a) Pliant Packaging of Canada, LLC Utah 87-0580929 (a) Uniplast Holdings Inc. Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Superfos Packaging, Incorporated Virginia 52-1444795 (a)101 Oakley Street, Evansville, IN 47710 Item 1.01Entry into a Material Definitive Agreement On April 30, 2010, Berry Plastics Corporation (“Berry”) issued $500,000,000 in aggregate principal amount of 9½% Second Priority Senior Secured Notes due 2018 (the “Second Priority Notes”) pursuant to an indenture dated April 30, 2010 (the “Second Priority Notes Indenture”), by and among Berry, U.S. Bank National Association, as trustee and the guarantor parties thereto (the “Second Priority Note Guarantors”). Second Priority Notes The Second Priority Notes are senior obligations of Berry, have the benefit of a second priority security interest in the Second Priority Collateral described below and will mature on November 15, 2018.Each Second Priority Note bears interest at 9½% per annum, payable on May 15 and November 15 of each year, commencing on May 15, 2010, to holders of record at the close of business on May 1 or November 1, as the case may be, immediately preceding the interest payment date. On or after May 15, 2014, Berry may redeem the Second Priority Notes at its option, in whole at any time or in part from time to time, upon not less than 30 nor more than 60 days’ prior notice mailed by first-class mail or sent electronically to each holder’s registered address, at the following redemption prices (expressed as a percentage of principal amount), plus accrued and unpaid interest and additional interest, if any, to the redemption date (subject to the right of holders of record on the relevant record date to receive interest due on the relevant interest payment date), if redeemed during the twelve-month period commencing on November 15 of the years set forth below: Period Redemption Price % % 2016 and thereafter % In addition, at any time and from time to time on or prior to May 15, 2013, Berry may redeem in the aggregate up to 35% of the original aggregate principal amount of the Second Priority Notes (calculated after giving effect to any issuance of additional Second Priority Notes) with the net cash proceeds of one or more equity offerings by Berry or by any direct or indirect parent of Berry, in each case to the extent the net cash proceeds thereof are contributed to the common equity capital of Berry or used to purchase capital stock of Berry from it, at a redemption price (expressed as a percentage of principal amount thereof) of 109.500%, plus accrued and unpaid interest and additional interest, if any, to the redemption date (subject to the right of holders of record on the relevant record date to receive interest due on the relevant interest payment date); provided, however, that at least 65% of the original aggregate principal amount of the Second Priority Notes (calculated after giving effect to any issuance of additional Second Priority Notes) remain outstanding after each such redemption; provided, further, that such redemption shall occur within 90 days after the date on which any such equity offering is consummated upon not less than 30 nor more than 60 days’ notice mailed to each holder of Second Priority Notes being redeemed and otherwise in accordance with the procedures set forth in the Indenture. The Second Priority Notes are fully and unconditionally guaranteed, jointly and severally, on a second priority senior secured basis, by each of Berry’s existing and future direct or indirect domestic subsidiaries that guarantees Berry’s senior secured credit facilities and Berry’s first priority senior secured notes. Under certain circumstances, subsidiaries may be released from these guarantees without the consent of the holders of the Second Priority Notes. The Second Priority Notes and the guarantees thereof are senior obligations of Berry and the Second Priority Note Guarantors, are secured by a second priority security interest in substantially all of the assets of Berry and its existing and future guarantor subsidiaries that secure its obligations under its senior secured credit facilities, subject to certain specified exceptions, and rank equally in right of payment to all of Berry’s and the Second Priority Note Guarantors’ existing and future senior indebtedness. The right of holders of the Second Priority Notes to receive proceeds of the collateral is contractually junior to the rights of holders of Berry’s existing first priority senior secured notes and holders of Berry’s obligations under its senior secured credit facilities, and is contractually equal to the rights of holders of Berry’s existing second priority senior secured notes. Upon the occurrence of certain changes of control of Berry, each holder of Second Priority Notes will have the right to require Berry to repurchase all or any part of such holder’s Second Priority Notes at a purchase price in cash equal to 101% of the principal amount thereof, plus accrued and unpaid interest, if any, to the date of repurchase (subject to the right of holders of record on the relevant record date to receive interest due on the relevant interest payment date).Within 30 days following any qualifying change of control event, except to the extent that Berry has previously elected toredeem the Second Priority Notes as described above, Berry shall mail or send electronically a notice to each holder with a copy to the trustee. The Second Priority Note Indenture contains a number of restrictive covenants, including those relating to the following: (1)Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred Stock; (2)Limitation on Restricted Payments; (3)Dividend and Other Payment Restrictions Affecting Subsidiaries; (4)Asset Sales; (5)Transactions with Affiliates; (6)Liens; (7)Reports and Other Information; (8)Future Note Guarantors; (9)Amendment of Security Documents; and (10)After-Acquired Property. The Second Priority Note Indenture provides that Berry may not, directly or indirectly, consolidate, amalgamate or merge with or into or wind up or convert into (whether or not Berry is the surviving person), or sell, assign, transfer, lease, convey or otherwise dispose of all or substantially all of its properties or assets in one or more related transactions to, any person unless certain conditions are met. Upon the occurrence of certain events of default specified in the Second Priority Note Indenture, the principal of, premium, if any, interest and any other monetary obligations on all the then outstanding Second Priority Notes may become due and payable immediately. Registration Rights Agreement On April 30, 2010, Berry, the Note Guarantors and the initial purchasers Second Priority Notes entered into a registration rights agreement (the “Registration Rights Agreement”) with respect to the Second Priority Notes.The following is a brief description of the terms of the Registration Rights Agreement and is qualified by reference to the terms of the Registration Rights Agreement filed as Exhibit 4.03 to this Current Report on Form 8-K and incorporated herein by reference.Capitalized terms not defined in this section shall have the meanings specified in the respective Registration Rights Agreement. Pursuant to each of the Registration Rights Agreement, Berry and the Note Guarantors will agree to use their commercially reasonable efforts to (x) within 180 days of April 30, 2010, file with the Commission and (y) within 270 days of April, 2010, cause to become effective a registration statement, on the appropriate form under the Securities Act, relating to an offer to exchange the Second Priority Note, respectively, for registered notes with terms identical to the Second Priority Note, respectively (except that the new notes will not be subject to restrictions on transfer or to any increase in interest rate as described below) (the “Exchange Notes”).Following the effectiveness of the exchange offer registration statement, Berry and the Note Guarantors will offer to the holders who are able to make certain representations the opportunity to exchange their Second Priority Notes for Exchange Notes. If, with respect to the Second Priority Notes: (1) Berry and the Note Guarantors are not permitted to consummate the exchange offer because the exchange offer is not permitted by applicable law or SEC policy; or (2) any holder notifies us prior to the 20th day following consummation of the exchange offer that: (a) it is prohibited by law or SEC policy from participating in the exchange offer; (b) it may not resell the Exchange Notes acquired by it in the exchange offer to the public without delivering a prospectus (other than by reason of such holder’s status as our affiliate) and the prospectus contained in the exchange offer registration statement is not appropriate or available for such resales; or (c) it is a broker-dealer and owns Second Priority Notes acquired directly from us or our affiliate, Berry and the Note Guarantors will be obligated to file with the SEC a shelf registration statement (the “Shelf Registration”) to cover resales of the Second Priority Notes, respectively, by the holders thereof who satisfy certain conditions relating to the provision of information in connection with the Shelf Registration.Berry and the Note Guarantors will use their commercially reasonable efforts to cause the applicable registration statement to be declared effective as promptly as possible by the SEC. The Registration Rights Agreement provides that: (1) unless the exchange offer would not be permitted by applicable law or SEC policy, Berry and the Note Guarantors will use their commercially reasonable efforts to have the exchange offer registration statement declared effective by the SEC on or prior to 270 days after April 30, 2010; (2) unless the exchange offer would not be permitted by applicable law or SEC policy, Berry and the Note Guarantors will commence the exchange offer; and (3) if obligated to file the shelf registration statement, Berry and the Note Guarantors will file the Shelf Registration with the SEC on or prior to 180 days after such filing obligation arises and will use their commercially reasonable efforts to cause the Shelf Registration to be declared effective by the SEC on or prior to 270 days after such obligation arises. Additionally, each of the Registration Rights Agreement provides that, if: (1) any of such registration statements is not declared effective by the SEC on or prior to the date specified for such effectiveness (the “Effectiveness Target Date”); (2) Berry and the Note Guarantors fail to consummate the exchange offer within 30 business days of the Effectiveness Target Date with respect to the exchange offer registration statement; or (3) the Shelf Registration or the exchange offer registration statement is declared effective but thereafter ceases to be effective or usable, subject to certain exceptions, in connection with resales or exchanges of Second Priority Notes, respectively, during the periods specified in the Registration Rights Agreement (each such event referred to in clauses (1) through (3) above, a “Registration Default”), then Berry and the Note Guarantors will pay additional interest to each holder, with respect to the first 90-day period immediately following the occurrence of the first Registration Default, in an amount equal to 0.25% per annum of the principal amount of the Second Priority Notes held by such holder, as applicable.The amount of the additional interest will increase by an additional 0.25% per annum of the principal amount of such Second Priority Notes, as applicable, with respect to each subsequent 90-day period until all Registration Defaults have been cured, up to a maximum amount of additional interest for all Registration Defaults of 1.0% per annum of the principal amount of such Second Priority Notes. Item 2.03Creation of a Direct Financial Obligation The information set forth under Item 1.01 of this Current Report on Form 8-K is incorporated by reference into this Item 2.03. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The exhibits to this current report on Form8-K are listed in the Exhibit Index, which appears at the end of this report and is incorporated by reference herein. Indenture, by and among Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation identified therein and U.S. Bank National Association, as Trustee, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010. Additional Secured Creditor Consent, by and between Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation signatory thereto and U.S. Bank National Association, as Authorized Representative and Collateral Agent, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010. Registration Rights Agreement, by and between Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation identified therein, and Banc of America Securities, as representatives of the Initial Purchasers, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BERRY PLASTICS CORPORATION Date:May, 2010 By: /s/ James M. Kratochvil Name:James M. Kratochvil Title:Executive Vice President, Chief Financial Officer, Treasurer and Secretary EXHIBIT INDEX Indenture, by and among Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation identified therein and U.S. Bank National Association, as Trustee, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010. Additional Secured Creditor Consent, by and between Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation signatory thereto and U.S. Bank National Association, as Authorized Representative and Collateral Agent, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010. Registration Rights Agreement, by and between Berry Plastics Corporation, each Subsidiary of Berry Plastics Corporation identified therein, and Banc of America Securities, as representatives of the Initial Purchasers, relating to 9½% second priority senior secured notes due 2018, dated April 30, 2010.
